Citation Nr: 1308779	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for a chronic upper gastrointestinal disorder (to include hiatal hernia, gastroesophageal reflux disease (GERD), and Barrett's esophagus).

2.  Entitlement to service connection for hay fever (to include allergic rhinitis and sinusitis).

3.  Entitlement to service connection for chronic obstructive sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty as a commissioned officer in the United States Army from October 1988 to March 1995.  He was thereafter a reservist in the Army Reserve until 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's application to reopen his claim for service connection for a chronic upper gastrointestinal disorder (claimed as hiatal hernia, GERD, and Barrett's esophagus) for failure to submit new and material evidence, and denied his claims of entitlement to service connection for chronic obstructive sleep apnea syndrome and hay fever (to include allergic rhinitis and sinusitis).

In November 2012, the Veteran and his representative appeared before the undersigned Veterans Law Judge at a hearing conducted at the VA Central Office in Washington, D.C. (VACO).  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.

For the reasons discussed below in the REMAND portion of the decision, the reopened claim of entitlement to service connection for a chronic upper gastrointestinal disorder (claimed as hiatal hernia, GERD, and Barrett's esophagus) and the claims for VA compensation for chronic obstructive sleep apnea syndrome and hay fever (to include allergic rhinitis and sinusitis) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further evidentiary development.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

1.  The Winston-Salem, North Carolina, VA Regional Office denied the Veteran's claim of entitlement to service connection for a chronic upper gastrointestinal disorder (claimed as hiatal hernia) in a final June 1995 rating decision; the Veteran was properly informed of the adverse decision and his appellate rights in a July 1995 letter, and he did not timely appeal this action.

2.  Evidence received since the June 1995 VA Regional Office rating decision that denied the Veteran's claim of entitlement to service connection for a chronic upper gastrointestinal disorder (claimed as hiatal hernia) is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for a chronic upper gastrointestinal disorder (to include hiatal hernia, GERD, and Barrett's esophagus) are met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Whether new and material evidence was submitted to reopen a previously denied claim of entitlement to service connection for a chronic upper gastrointestinal disorder (to include hiatal hernia, GERD, and Barrett's esophagus).

As will be further discussed below, the Board has found that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a chronic upper gastrointestinal disorder (to include hiatal hernia, GERD, and Barrett's esophagus) and is remanding this matter for further evidentiary development.  As the new and material evidence aspect of the claim on appeal is being granted in full, the Board finds that any error that may exist with regard to the application of the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with respect only to the new and material evidence issue is rendered moot by this completely favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the new and material evidence issue on appeal.

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2012).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2012).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As relevant, the Veteran filed his original claim for service connection for a chronic upper gastrointestinal disorder, claimed as a hiatal hernia, in March 1995, very shortly after his separation from active duty.  Evidence considered at the time by the Winston-Salem, North Carolina, VA Regional Office included the Veteran's service treatment records, his personal statements to the effect that he developed onset of chronic upper gastrointestinal symptoms during active duty, and the report of a May 1995 VA medical examination, which incorporates the findings of an upper gastrointestinal series that revealed a normal esophagus and stomach.  Based on these normal findings and the absence of a clinical diagnosis of a chronic upper gastrointestinal disorder, the Veteran's claim was denied in a June 1995 rating decision.  Notice of this denial and the Veteran's appellate rights were furnished via correspondence dated in July 1995.  Although the Veteran thereafter filed a timely notice of disagreement with the denial and was provided with a statement of the case in October 1995, he failed to perfect his appeal by filing a timely substantive appeal and the June 1995 denial became final.

In February 2007, the Veteran, inter alia, submitted an application to reopen his claim for service connection for a chronic upper gastrointestinal disorder.  Evidence submitted includes private medical records dated 2004 - 2011, showing diagnoses of chronic sliding hiatal hernia, GERD, gastritis, fundal polyps, and Barrett's esophagus, all confirmed on medical imaging by multiple esophagogastroduodenoscopy (EGD) studies conducted during this time.  The evidentiary submissions also include a November 2012 written statement from the Veteran's mother, who identified herself as a nurse and expressed the opinion that the Veteran's physical activities performed during active duty, which included heavy lifting and physical training, caused him to develop a hiatal hernia.

The prior final VA Regional Office rating decision of June 1995 denied the Veteran's claim for VA compensation for a chronic upper gastrointestinal disorder primarily on the grounds that a May 1995 VA medical examination revealed no clinical abnormalities of his stomach, duodenum, or esophagus to support a diagnosis of a chronic upper gastrointestinal disorder.  The clinical evidence submitted since then includes private medical treatment reports and EGD studies, dated 2000 - 2011, which firmly establishes that the Veteran now has a chronic upper gastrointestinal disorder, diagnosed as sliding hiatal hernia, GERD, and Barrett's esophagus.  Furthermore, the November 2012 written statement of the Veteran's mother (whose stated credentials as a nurse are presumed to be credible for the purpose of reopening the claim), indicates a link between his hiatal hernia and the rigorous physical activities performed by him during his period of active military service.  These therefore constitute new and material evidence with respect to the claim of entitlement to service connection for a chronic upper gastrointestinal disorder, in that this evidence was not previously considered by VA adjudicators with respect to the claim at issue and it relates to unestablished facts necessary to substantiate the claim (i.e., it objectively establishes the clinical existence of the claimed disability and presents a positive nexus opinion linking it to the Veteran's military service.)  Thus, the claim is reopened for a de novo review on the merits.  However, as will discussed below in the REMAND portion of this decision, notwithstanding the sufficiency of the aforementioned evidence to reopen the claim, further evidentiary and procedural development is necessary before VA can adjudicate the matter on appeal regarding its merits.   


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a chronic upper gastrointestinal disorder (to include hiatal hernia, GERD, and Barrett's esophagus) is reopened for a de novo review.


REMAND

Having reopened the claim for service connection for a chronic upper gastrointestinal disorder for de novo review, the Board now reconsiders the evidence of record.  The Veteran's service medical records include pre-service examinations dated 1985 - 1986 that were performed while he was in college as a member of the Reserve Officer Training Corps (ROTC), which show normal clinical findings regarding his digestive system and no reported history of frequent indigestion or stomach trouble.  No digestive issues are thereafter indicated following commencement of his active duty in October 1988 until January 1995, when a treatment report shows a diagnosis of dyspepsia associated with complaints of right-sided abdominal pain.  A February 1995 separation examination report shows normal digestive system but notes a history of "hiatal hernia symptoms since 1986 - occasional heartburn."  The Board notes that the pre-service ROTC medical examinations from 1986 do not reflect any history or diagnosis of a hiatal hernia or complaints of digestive problems.

The Veteran filed a claim for VA compensation for hiatal hernia immediately after leaving service, but his claim was denied as a May 1995 upper gastric series revealed normal findings and no diagnosis of an upper gastrointestinal disorder.  Thereafter, post-service medical records show that beginning in September 2000, the Veteran was treated for complaints of daily indigestion with acid reflux, which was ultimately diagnosed as hiatal hernia, GERD, and Barrett's esophagus.  The Veteran's essential contention is that his chronic upper gastrointestinal diagnoses had their onset in service.  His mother, submitting an opinion in her capacity as a nurse, believed that the Veteran's hiatal hernia was induced by the rigorous physical activities that he was obligated to perform in the discharge of his duties during military service.  The Board notes, however, that the Veteran's mother has not submitted any certification establishing her claimed credentials as a nurse.  

Nevertheless, given the documented diagnosis of dyspepsia in the last months of the Veteran's service and the notation of a history of hiatal hernia with occasional heartburn on separation examination in February 1995 (which the Board does not find any objective clinical documentation demonstrating that a hiatal hernia pre-existed the Veteran's entry into active duty in October 1988), the Veteran's competent testimony of the onset of his upper gastrointestinal symptoms in service and continuity thereof to the present day, and the absence of an objective nexus opinion addressing the likelihood that his current hiatal hernia, GERD, and Barrett's esophagus is related to his documented dyspepsia diagnosis and history of hiatal hernia in service, the case should be remanded for a medical examination for purposes of obtaining a nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006): VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when, as in the present case, (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A remand is also appropriate following a reopening of a claim by the Board after the RO has denied reopening in order to provide the RO with an opportunity to consider the evidence, assess its credibility and probative value in the first instance, and render a new decision on the merits, thereby avoiding the potential for any prejudice on part of the Board.  See Hickson v. Shinseki, 23 Vet. App. 394, 403 (2010).

With regard to the claim of entitlement to service connection for hay fever (to include allergic rhinitis and sinusitis), the Veteran's pre-service ROTC records show that he did not have a diagnosis of hay fever or report having a history of hay fever prior to entering service in October 1988.  His service medical records show that the Veteran was treated in May 1991 for complaints relating to hay fever and allergies.  Based on his allergy symptoms, he was referred to an allergist.  A January 1993 allergy skin test shows positive results indicating allergic reactions when exposed to multiple known allergens.  

Written statements from the Veteran's witnesses, dated in 2012, include testimony from three fellow servicepersons who served alongside the Veteran during active duty.  These attest, in essence, that the Veteran's duties as an officer in an Army engineering unit involved working for extended periods in dusty, dirty, outdoor field and training conditions, during which they observed the Veteran display symptoms that included constant sneezing and nasal congestion.

The Veteran separated from active duty in March 1995.  His post-service medical records include a June 2005 statement from a private allergist, Mehdi Bajoghli, M.D., who reported that the Veteran had "a long history of allergic rhinitis" and a current diagnosis of the same.  An August 2005 Army Reserve medical board examination, which shows that the Veteran was deemed to be unfit for continued service in the Army Reserve due, in part, to sinusitis and seasonal allergies to weeds, grasses, pollen, and dust.    

As the service medical records show treatment for hay fever and allergies during active duty and document that the Veteran displayed positive allergic reactions to multiple allergens on skin testing, and given the current post-service documented diagnoses of allergic rhinitis and sinusitis and the competent testimony of the Veteran and his witnesses regarding onset of his self-perceivable or observable allergy symptoms in service and continuity thereof to the present day, and the absence of an objective nexus opinion addressing the likelihood that his current allergies (with associated allergic rhinitis and sinusitis) are related to his documented treatment for hay fever and allergies in service, the case should be remanded for a medical examination for purposes of obtaining a nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for chronic sleep apnea, although the Veteran's service medical records show no diagnosis of chronic sleep apnea or treatment for complaints relating to excessive or persistent snoring during active duty, he reports having onset of persistent snoring symptoms in service and submits written statements dated in 2007 and 2012 from his fellow former servicepersons, Ms. T.F. and Mr. A.B.C., who reported observing the Veteran frequently snoring and gasping for air while he slept and occasionally ceasing to breathe altogether for brief periods of time during sleep.  Post-service private sleep study reports dated 2005 - 2012 objectively confirm a clinical diagnosis of chronic obstructive sleep apnea syndrome, manifested by snoring and oxygen desaturation during sleep, frequent nocturnal awakenings, and daytime somnolence and fatigue.  Although these post-service records do not demonstrate a diagnosis of sleep apnea until approximately 10 years after the Veteran's discharge from active duty, and do not otherwise present any opinion linking the sleep apnea diagnosis to service, given the similarities of the current sleep apnea symptoms with the in-service nocturnal symptoms reported by the Veteran and his witnesses, a remand for a medical examination is warranted so that a nexus opinion addressing the likelihood of a link between the Veteran's military service and his current diagnosis of sleep apnea syndrome, based on the pertinent clinical facts and history, should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the issues of entitlement to service connection for a chronic upper gastrointestinal disorder (claimed as hiatal hernia, GERD, and Barrett's esophagus), chronic obstructive sleep apnea syndrome, and hay fever (to include allergic rhinitis and sinusitis) are REMANDED to the RO/AMC for the following action:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for his chronic upper gastrointestinal disorder, chronic obstructive sleep apnea syndrome, and allergies, which have not yet been associated with the evidence, should be obtained and added to the claims folder.  

(In this regard, the Board notes that the Veteran testified at his November 2012 VACO hearing that he consulted his allergist, Dr. Mehdi Bajoghli, approximately three to four times per year for treatment of his allergies.  Accordingly, the RO/AMC should undertake the appropriate actions to obtain these outstanding records for inclusion in the evidence.)    

2.  Following completion of the above, schedule the Veteran for appropriate VA medical examination(s) in connection with the claims for VA compensation for a chronic upper gastrointestinal disorder, chronic obstructive sleep apnea syndrome, and hay fever allergies (to include allergic rhinitis and sinusitis.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)

The VA examiner(s) should review the Veteran's pertinent clinical history contained in his claims file, with special attention directed towards the service medical records showing a dyspepsia diagnosis in January 1995 and a notation on separation examination in February 1995 indicating a history of hiatal hernia, and the treatment is 1991 - 1993 for hay fever and allergy symptoms with positive allergy tests.  

The examiner(s) should also consider the post-service clinical history pertinent to the Veteran's treatment for chronic obstructive sleep apnea syndrome in the context of the written accounts of the Veteran and his lay witnesses regarding his reported symptoms of frequent snoring and gasping for air during sleep and occasional episodes in which he briefly ceased to breathe during sleep during active service.  (Note: For purposes of presenting a nexus opinion, the examiner(s) should presume as true the accounts of the Veteran and his witnesses regarding the presence of the aforementioned nocturnal symptoms in service.)  Any changes in body habitus, if significant, should be discussed as well.

All tests and studies deemed appropriate by the examiner(s) should be conducted.  Thereafter, based on the clinical findings obtained on examination(s) and the review of the pertinent clinical history contained in the Veteran's claims file, the VA examiner(s) should present an opinion as to the following:

(i.)  Is it as likely as not that the Veteran's current diagnoses of hiatal hernia, GERD, and Barrett's esophagus are related to his military service?

(ii.)  Is it as likely as not that the Veteran's current diagnosis of chronic obstructive sleep apnea had its onset in service or is otherwise etiologically related to his military service?  Specifically address the credible statements that the Veteran experienced snoring and sleep disturbances during his active service.

(iii.)  Is it as likely as not that the Veteran's current diagnoses of allergic rhinitis and sinusitis are related to his military service?  
  
The clinician(s) should present a discussion that should include a detailed supportive rationale and explanation of the opinions presented.   

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for chronic obstructive sleep apnea syndrome and hay fever (to include allergic rhinitis and sinusitis) and his reopened claim of entitlement to service connection for a chronic upper gastrointestinal disorder (to include hiatal hernia, GERD, and Barrett's esophagus) should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied with respect to any issue on appeal, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


